Case: 14-1539     Document: 9      Page: 1    Filed: 07/15/2014




              NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 ALEKSANDR L. YUFA,
                   Plaintiff-Appellant,

                              v.

                 TSI, INCORPORATED,
                    Defendant-Appellee.
                  ______________________

                        2014-1539
                  ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 4:09-cv-01315-
KAW, Magistrate Judge Kandis A. Westmore.
                ______________________

                      ON MOTION
                  ______________________
                         ORDER
    The court treats the parties' letters, concerning a
pending motion for fees and costs before the district court,
as a request to stay the briefing schedule in this appeal.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    (1) The briefing schedule is stayed, pending the
district court's disposition of the motion for fees and costs.
Case: 14-1539    Document: 9      Page: 2   Filed: 07/15/2014



2                          YUFA   v. TSI, INCORPORATED



    (2) The parties are directed to notify this court within
30 days of the district court's disposition of that motion,
and then the stay of the briefing schedule will be lifted.
Any future separate appeal concerning the disposition of
the pending motion for fees and costs will be consolidated
with this appeal. Any amended notice of appeal that
might be filed by Yufa in the district court concerning the
pending motion for fees and costs will be noted with this
appeal.
                                    FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


s8